DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Applicant’s Amendment filed February 9, 2022 in response to Examiner’s Office Action has been reviewed. Claims 1, 3-19 are pending. Claims 1 and 17 are amended. Claim 2 is canceled.

Allowable Subject Matter
Claims 1, 3-19 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually photosensitivity of each of the at least two photosensitive sensors in a same photosensitive detection unit is different from one another, the at least two photosensitive sensors in the same photosensitive detection unit is configured to determine brightness of light emitted by a sub-pixel unit based on photosensitivity of the at least two photosensitive sensors as set forth in independent 1, acquiring electric signals outputted by the at least two photosensitive sensors in a photosensitive detection unit corresponding to a sub-pixel unit; determining an actual value of brightness of light emitted by the sub-pixel unit based on photosensitivity of the at least two photosensitive sensors in the photosensitive detection unit and the electric signals outputted by 
	Dependent claims 3-16, 18 and 19 being further limiting to the independent claims 1 and 17 are also allowed. 
	The closet prior art, Chang et al., US Patent Application Publication No 2017/0078513 teaches an image sensor panel including an array of photosensitive pixels, and a method for capturing graphical information from a two-dimensional information bearing substrate (IBS) using the image sensor panel. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691